REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Wu et al. (US 2014/0204012 A1) in the abstract discloses an electrophoretic display and method for driving panel using the same are provided. The electrophoretic display includes a display panel and a driving circuit. The display panel includes a plurality of column data lines and a plurality of row scan lines. Fig. 3A and ¶0024 discloses the scan signal SS includes a plurality of scan enable periods TA1, TA2 and TA3, and each of the scan enable periods TA1, TA2 and TA3 includes a plurality of scan interval periods TSI and a plurality of time sections TSE other than the scan interval periods TSI… in the time sections TSE of the scan enable periods TA1 and TA3, a voltage value of the scan signal SS is equal to equal to a display reference voltage V1, and in the time sections TSE of the scan enable period TA2, the voltage value of the scan signal SS is equal to equal to a display reference voltage V2. The display reference voltage V1 is smaller than the display reference voltage V2. The display reference voltage V1 can be a ground voltage (0 volt), and the display reference voltage V2 can be 15 volts. 
	However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
See Figs. 3-8 and ¶64- ¶67 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692